Case 08-35994-KRH          Doc 5778    Filed 10/15/19 Entered 10/15/19 18:00:28             Desc Main
                                      Document     Page 1 of 2


     Michael G. Wilson (VA 48927)
     MICHAEL WILSON PLC
     P.O. Box 6330
     Glen Allen, VA 23058
     Telephone:    (804) 614-8301
     mike@mgwilsonlaw.com

     Counsel to PGIM, Inc.
                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                                 )
     In re:                                                      )    Chapter 11
                                                                 )
     LANDAMERICA FINANCIALGROUP, INC., ET AL.                    )    Case No. 08-35994-KRH
                                                                 )
                           Debtors.                              )    (Jointly Administered)
                                                                 )

       LIMITED OBJECTION AND RESERVATION OF RIGHTS WITH RESPECT TO
                      MOTION TO MODIFY FINAL DECREE



         On October 9, 2019, a Motion to Modify Final Decree (the “Motion”) was filed by Bruce
 H. Matson, as wind-down agent and liquidation trustee (the “LFG Trustee”) for the above
 captioned case. The Motion included a certification that the Motion was served by electronic
 mail to certain limited parties.

         Notwithstanding that the Motion purports to distribute $2.8 million of estate assets to
 entities other than creditors, LandAmerica’s creditors were not notified of the Motion. Prudential
 learned of the Motion on October 11, 2019, only after the LFG Trustee sent the Motion to the
 personal email of the former chairman of the Liquidation Oversight Committee, a former
 employee of PGIM who Mr. Matson knew had previously retired.

         PGIM1 files this Limited Objection and Reservation of Rights to preserve its right to
 object to the substance of the Motion, which, while well-meaning, does not satisfy the LFG
 Trustee’s duties to creditors.



 1
       PGIM and/or its affiliated investment managers manages this investment on behalf of United of
       Omaha Life Insurance Company, Mutual of Omaha Insurance Company, RGA Reinsurance Company
       and Hare & Co., Gibraltar Life Insurance Company, Ltd., and The Prudential Insurance Company of
       America.
Case 08-35994-KRH        Doc 5778     Filed 10/15/19 Entered 10/15/19 18:00:28              Desc Main
                                     Document     Page 2 of 2


         Specifically, by this Limited Objection and Reservation of Rights, PGIM seeks an
 adjournment of the hearing on the Motion, to give it an opportunity to discuss with the LFG
 Trustee alternative approaches than what is set forth in the Motion. It is PGIM’s position,
 consistent with its own fiduciary duties to its investors, that any and all material funds should
 inure to the benefit of creditors.

        WHEREFORE, PGIM, respectfully requests that (i) the Court continue the hearing on the
 Motion to permit creditors, including PGIM, to properly review the relief requested by the LFG
 Trustee, and (ii) grant to PGIM such other and further relief as is just and proper.

 Richmond, Virginia
 Dated: October 15, 2019

 /s/ Michael Wilson
 MICHAEL WILSON PLC
 Michael G. Wilson (VA 48927)
 P.O. Box 6330
 Glen Allen, VA 23058
 Telephone: (804) 614-8301
 Email:      mike@mgwilsonlaw.com

  Counsel to PGIM, Inc.




                                                   2
